                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 DWAYNE DOOLIN,

                       Petitioner,

                       v.                            CAUSE NO.: 3:19-CV-1012-JD-MGG

 WARDEN,

                       Respondent.

                                   OPINION AND ORDER

       Dwayne Doolin, a prisoner without a lawyer, filed a habeas petition to challenge

his detention in a facility maintained by the Indiana Department of Correction. He

states that, on April 25, 2019, he was arrested for violating the conditions of his parole

under Case No. 67D01-1405-FC-63 and has been held indefinitely without a parole

hearing in violation of his right to procedural due process. He was also charged with

additional criminal offenses. Pursuant to Section 2254 Habeas Corpus Rule 4, the court

must dismiss the petition “[i]f it plainly appears from the petition and any attached

exhibits that the petitioner is not entitled to relief in the district court.”

       Before considering the merits of habeas claims, the court must ensure that the

petitioner has exhausted all available remedies in State court. 28 U.S.C. § 2254(b)(1)(A);

Lewis v. Sternes, 390 F.3d 1019, 1025 (7th Cir. 2004). Under Indiana law, individuals may

challenge their unlawful detention by filing the appropriate petition in State court. See

e.g, Harrison v. Knight, 127 N.E.3d 1269 (Ind. Ct. App. 2019); Hardley v. State, 893 N.E.2d

740 (Ind. Ct. App. 2008); Mills v. State, 840 N.E.2d 354, 357 (Ind. Ct. App. 2006). Because
Doolin concedes that he did not present his claims to the State courts at any level, the

court finds that he has failed to exhaust his available State court remedies.

       When dismissing a habeas corpus petition because it is unexhausted, “[a] district

court [is required] to consider whether a stay is appropriate [because] the dismissal

would effectively end any chance at federal habeas review.” Dolis v. Chambers, 454 F.3d

721, 725 (7th Cir. 2006). Based on the allegations in the habeas petition, it appears that

the one-year limitations period for federal habeas review began to accrue when Doolin

was arrested on April 25, 2019. See 28 U.S.C. § 2244(d)(1)(D). Dismissing this case will

not effectively end his chance at habeas corpus review because he will have ample time

to return to this court after he exhausts his claim in State court. Therefore, a stay is not

appropriate for this case.

       Pursuant to Section 2254 Habeas Corpus Rule 11, the court must consider

whether to grant or deny a certificate of appealability. To obtain a certificate of

appealability when the court dismisses a petition on procedural grounds, the petitioner

must show that reasonable jurists would find it debatable (1) whether the court was

correct in its procedural ruling and (2) whether the petition states a valid claim for

denial of a constitutional right. Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is

no basis for finding that jurists of reason would debate the correctness of this

procedural ruling. Therefore, there is no basis for encouraging him to proceed further in

federal court until Doolin has exhausted his claims in State court.

       For these reasons, the court:




                                              2
      (1) DISMISSES without prejudice the petition (ECF 1) pursuant to Rule 4 of the

Rules Governing Section 2254 Cases because the claims are unexhausted;

      (2) WAIVES the filing fee;

      (3) DENIES Dwayne Doolin a certificate of appealability pursuant to Section 2254

Habeas Corpus Rule 11; and

      (4) DIRECTS the clerk to close this case.

      SO ORDERED on November 26, 2019

                                                        /s/JON E. DEGUILIO
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                            3
